Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/11/21.  Claim(s) 8 and 11-13 are cancelled.  Claim(s) 1-7, 9, 10, and 14-20 are pending. Claim(s) 16, 18, and 20 have been withdrawn.  Claim(s) 1-7, 9, 10, 14, 15, 17, and 19 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 11/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,736,969 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1-7, 9, 10, 14, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (US 2009/0074704 A1; of record) in view of Min et al. (Tao Min, Bixin Yi, Peng Zhang, Jun Liu, Can Zhang, Huiping Zhou, Novel furoxan NO-donor pemetrexed derivatives: design, synthesis, and preliminary biological evaluation, Med Chem Res (2009) 18:495–510; of record), and as evidenced by Fetzer (US 2012/0213854 A1; of record).
The instant claims are generally drawn to a composition of compound 24c, shown below, in a pharmaceutically acceptable excipient.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Zhao et al. discloses multi-arm polymeric prodrugs (see, for example, the title and the whole document) that provide improved properties including improved drug loading, improved efficacy, improved pharmacokinetics, improved stability, etc. (see, for example, the abstract and throughout) based on the pentaerythritol-scaffold shown below (see, for example, pg. 13, right column).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Zhao et al. exemplifies this class of drugs with anti-cancer compounds, such as those shown below (see, for example, [0230], [0234], and the top of pg. 33 which has the same polymer as instantly claimed), thus demonstrating that the disclosed polymer-conjugates can be beneficially used with different anti-cancer drugs that have unrelated structural motifs and modes of action, and further showcases that the polymer conjugates provided superior in vivo properties with respect to efficacy, PKPD, dose tolerability, and adverse effects (see, for example, the Figures).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Zhao et al. further teaches that the X in Q-POLY1X-D can preferably be -(CRxRy)a-K-(CRxRy)b-(OCH2CH2)c-Z where Rx and Ry can be H, a can be 0, K can be –C(O)NH-, c can be 2, and Z can be a variety of carbonyl functionalities (see particularly [0019]); i.e. X can preferably be –C(O)NH-(CH2)2-(OCH2CH2)-carbonyl linker.  Zhao et al. additionally teaches that the conjugates are of high purity, for example, 98% (i.e. the 
Zhao et al. does not specifically disclose the instant pemetrexed based conjugate.
Min et al. discloses that pemetrexed was known to be an effective treatment for cancers, but that it was also known to have shortcomings including susceptibility to oxidation and degradation, and pH sensitivities among others (see, for example, pg. 497 second paragraph and the whole document).
Min et al. discloses an approach to remediate these issues by conjugation at the distal carboxylate as an ester (example reproduced below for convenience; i.e. the same as the instant carboxylate linkage; see, for example, Scheme 4 on pg. 500) including with ethylene glycol linkers (see, for example, Scheme 3 on pg. 499).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The results of Min et al. showed improvement with some compounds in some assays, validating the approach in a general sense, but reductions in other showing that 
Fetzer evidences that the use of polymeric conjugates of antineoplastics to “improve solubility and/or stability of a bioactive/agent, reduce drug-drug interactions, reduce interactions with blood elements including plasma proteins, reduce or eliminate immunogenicity, protect the agent from metabolism, modulate drug-release kinetics, improve circulation time, improve drug half-life (e.g., in the serum, or in selected tissues, such as tumors), attenuate toxicity, improve efficacy, normalize drug metabolism across subjects of different species, ethnicities, and/or races, and/or provide for targeted delivery into specific cells or tissues. Poorly soluble and/or toxic compounds may benefit particularly from incorporation into polymeric compounds of the invention” was known and actively being pursued (see, for example, [0306] and throughout the document), including with pemetrexed conjugates connected at the same position as instantly claimed and with the same ester linkage (see, for example, pp. 81-84).
It would have been obvious to one of ordinary skill in the art to make and use the instantly claimed pemetrexed conjugate.
One of ordinary skill would have been motivated to make and use the instantly claimed conjugate because the prior art discloses the same conjugate as instantly claimed as being of great use in improving the efficacy and properties of different/unrelated antineoplastic drugs, and the prior art also teaches that pemetrexed was known to suffer from issues that could potentially benefit from these conjugate-based improvements.  Moreover, it was known in the art that a variety of ways to conjugate pemetrexed were already being attempted, including conjugation at the same 
With respect to the isomeric representation of the compound 24c; the instantly claimed isomer is obvious because isomers are obvious absent unexpected results.  A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound.  In re Norris, 179 F.2d. 970, 84 USPQ 458 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill to expect similar properties of structurally similar compounds since they are suggestive of one another.  It has been held that a compound, which is structurally isomeric with a compound of the prior art, is prima facie obvious absent unexpected results. In re Finely, 81 USPQ 383 (CCPA 1949); 84 USPQ 458 (CCPA 1950). 

Response to Arguments
The Applicant appears to have attempted to refute the obviousness of the instant claims by presenting their own lead compound analysis: “Due to the chemical nature of the claims, a "lead compound" type analysis is appropriate and is presented below.”
While this might potentially be informative, it is not clear how this could possibly be sufficient to overcome an obviousness rejection.  The lead compound analysis is one of several common methods used to determine obviousness, and the lead compound cannot show nonobviousness.
Even if, arguendo, the rejection of record relied on a lead compound analysis, which it did not in the sense that the Applicant is implying, the issue(s) that the Applicant has argued were sufficiently addressed, as discussed below.
The Applicant argues “The Office Action does not provide to any particular compound disclosed in Zhao as a starting point for modification. Instead, the Office Action points to the disclosure of "anti-cancer drugs" as a starting point for modification.”
This is not found persuasive.  In regards to arguments that the prior art must point to only a single lead compound for further development, the Federal Circuit has stated that a “restrictive view of the lead compound test would present a rigid test similar to the teaching-suggestion-motivation test that the Supreme Court explicitly rejected in KSR” Id. at 1008, 91 USPQ2d at 1025.
It is clear from the disclosure of Zhao et al. that the dendrimeric compounds therein were intended to be useful with a wide array of different compounds, and was specifically intended to not be limited to a single compound or even a single class of compounds.  As argued by the Applicant the disclosure of Zhao et al. clearly discloses that preferred selections for the drug include platins, oxymorphone analogues, steroids, quinolones, nucleosides, etc.  Thus, Zhao et al. showcases the wide array of substrates that could not only be helped by the technology disclosed therein, but also that there 
The Applicant argues “The Examiner looks to Min to teach why one skilled in the art would find it obvious to make a conjugate of Zhao (conjugate with an anti-cancer drug) with the anti-cancer drug pemetrexed. Min discloses hybrid compounds obtained by joining NO-donor furoxanyl moieties, through an appropriate spacer arm, to the pemetrexed segment (Abstract). Rather than a polymer conjugate, Min discloses forming a hybrid drug in which pemetrexed is linked with a nitric oxide (NO) releasing moiety. The hybrid drug of Min is based on the molecule's capability to exert both NO- and pemetrexed-dependent bioactivity (page 501). Min teaches a different modification of pemetrexed than polymer conjugation and even then with uneven results (see Table 1).”
While Min et al. does teach said features, the Applicant is conveniently ignoring the cited issues disclosed by Min et al. such as the shortcomings of pemetrexed which were discussed in the prior Office action.  As previously pointed out, Min et al. describes inadequacies including susceptibility to oxidation, degradation, pH, etc. which are tied to the linkage site shown therein (i.e. the same linkage site as instantly claimed).  This teaches one of skill not only that pemetrexed had known issues, that said issues could be potentially remedied, where to attach modifications to remediate these issues, and that said issues overlapped with those addressed by the technology of Zhao et al.
At worst, the arguments from Applicant imply that the order of the references cited might have been reversed, but that is a far cry from any actual error in the obviousness rationale.  All the salient limitations of the instant claims were disclosed by 

Conclusion
Claim(s) 8 and 11-13 are cancelled.  Claim(s) 16, 18, and 20 have been withdrawn.  Claim(s) 1-7, 9, 10, 14, 15, 17, and 19 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627